       Case: 4:18-cv-02615-BYP Doc #: 12 Filed: 02/20/19 1 of 2. PageID #: 113



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JEREMY J. QUINN,                                          :
                                                          :              Case No. 4:18-cv-2615
         Plaintiff,                                       :
                                                          :              Judge Pearson
                  v.                                      :
                                                          :              Magistrate Judge Burke
MR. F. RETORT, et al.,                                    :
                                                          :
         Defendants.                                      :


                       NOTICE IN RESPONSE TO COURT ORDER [DOC. 11]

        On February 20, 2019, this Court issued an Order [Doc. #: 11] detailing options to

resolve Plaintiff’s pending Motion for Temporary Restraining Order and Preliminary Injunction.

[Doc. #: 4]. The Court stated:

        [T]he parties could (1) agree to an injunction that Defendants 1 and the Ohio
        Department of Rehabilitation & Correction (“ODRC”) be enjoined from doing
        anything that interferes with the regular dispensing of food to Plaintiff and (2)
        forgo further litigation on that issue. . . . In the alternative, the motion shall come
        on for a full evidentiary hearing on Friday, February 22, 2019, at 9:00 a.m., in
        Courtroom 351 Federal Building – United States Courthouse, 125 Market Street,
        Youngstown, Ohio. Given the foundation already laid by the parties in the record,
        the hearing is limited to two (2) hours in duration.
[Doc. #: 11., PageID #: 112].

        The State of Ohio intends to move forward in litigation and participate in the full

evidentiary hearing on Friday, February 22, 2019, at 9:00 a.m. Consequently, the State of Ohio

does not agree to an injunction enjoining Defendants and ODRC.




1
 Defendants have not been served or entered an appearance in the present case. [Civil Docket]. The State of Ohio
entered an appearance as an interested party. [Doc. #: 5]. An appearance by the State of Ohio does not waive proper
service upon Defendants nor any of their defenses if they are properly served.
     Case: 4:18-cv-02615-BYP Doc #: 12 Filed: 02/20/19 2 of 2. PageID #: 114



                                                      DAVE YOST
                                                      Ohio Attorney General

                                                      /s/Byron D. Turner
                                                      BYRON D. TURNER (0096388)
                                                      Assistant Attorney General
                                                      Criminal Justice Section
                                                      150 East Gay Street, 16th Floor
                                                      Columbus, Ohio 43215
                                                      (614) 644-7233
                                                      Fax: (844) 237-7628
                                                      Byron.Turner@OhioAttorneyGeneral.gov

                                                      Counsel for the State of Ohio

                               CERTIFICATE OF SERVICE

       I certify that the foregoing Notice in Response to Court Order [Doc. #: 11] was filed via

electronic transmission on February 20, 2019. A copy will be hand-delivered to Jeremy J. Quinn,

#509-127, Ohio State Penitentiary, 878 Coitsville-Hubbard Road, Youngstown, Ohio 44505.

                                                      /s/Byron D. Turner
                                                      BYRON D. TURNER
                                                      Assistant Attorney General




                                               2
